Citation Nr: 1100274	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-34 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
hypertension.

2.  Entitlement to an initial compensable disability rating for 
acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from November 2000 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida, which granted service connection for 
hypertension and acne, assigning initial noncompensable 
disability ratings for those disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking initial compensable disability ratings for 
service-connected hypertension and acne.  Unfortunately, a remand 
is required in this case.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
she is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

Initially, the Board points out that since the issuance of the 
October 2008 Statement of the Case, additional evidence has been 
added to the file consisting of VA medical records dated from 
September to November 2008.  In a memorandum for the file dated 
in November 2008, the RO indicated that the issuance of an 
Supplemental Statement of the Case was not required in 
conjunction with this evidence.  However a review of the 
September 2008 to November 2008 VA records reflects that they 
were not on file or previously considered, and that the records 
contained numerous recordations of blood pressure readings, which 
are pertinent to the Veteran's claim for an increased initial 
rating for hypertension.  Since it is clear that the evidence 
added to the file since the issuance of the October 2008 
Statement of the Case is pertinent to one of the Veteran's claims 
on appeal, was not been considered by the RO, nor has the Veteran 
submitted a statement waiving consideration of that evidence 
(there is a waiver on file but it is not clear whether it is 
associated with this evidence), it requires initial consideration 
by the RO.  38 C.F.R. §§ 19.37, 20.1304 (2010).

In addition, in a Written Brief Presented from the Veteran's 
representative dated in November 2010, it was mentioned that 
records from the VAMC in Orlando, FL and Washington D.C., dated 
in 2009 and 2010, revealed on-going escalating blood pressure 
readings.  However, the claims file does not contain those 
records.  The Board notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, VA must obtain outstanding VA records, 
as have been identified in this case.  See 38 U.S.C.A. § 5103A 
(b-c); 38 C.F.R. § 3.159(c).  The Veteran's representative also 
mentioned that there were pertinent outstanding records from the 
Florida Hospital - Apopka Emergency dated in 2009.  These records 
are not currently on file and will also be sought on remand.

In the November 2010 written brief presented by the Veteran's 
representative, it was also mentioned that the Veteran contended 
that her hypertension and acne had worsened since the 2007 VA 
examination, which was described as "outdated."  VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to assist 
includes providing a new medical examination when a Veteran 
asserts or provides evidence that a disability has worsened and 
the available evidence is too old for an adequate evaluation of 
the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Board should have ordered a contemporaneous examination of 
Veteran because a 23-month old examination  was too remote in 
time to adequately support the decision in an appeal for an 
increased rating).

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted. See VAOPGCPREC 11-95.  However, in 
this case, the Board believes that supplemental information is 
required prior to the adjudication of the claims on appeal and 
that a current evaluation of the Veteran's service-connected 
hypertension and acne would prove helpful in adjudicating the 
merits of the claims.  Therefore, a new and contemporaneous VA 
examination should be administered to determine the 
manifestations and level of severity associated with the 
Veteran's claimed disorders.  See 38 C.F.R. § 3.159 (2010); see 
also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination.

In light of the discussion above, to ensure full compliance with 
due process requirements and in order to give the Veteran every 
consideration with respect to the present appeal, it is the 
decision of the Board that further action is required  prior to 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
identify any additional relevant medical 
treatment records, from either private or 
VA facilities, which pertain to her initial 
rating claims for hypertension and acne 
that are not yet associated with the claims 
file.  Appropriate steps should be taken to 
obtain any identified records.

Specifically, VA treatment/outpatient 
records, to include emergency room records, 
dated from November 2008 forward, to 
include records from the VAMCs in Tampa and 
Orlando, FL; and Washington D.C. (as 
mentioned in the November 2010 statement of 
the Veteran's representative), should be 
requested and associated with the file.  
Should such records be unavailable or not 
shown to exist, this fact should be 
annotated in the record.  

2.  The RO/AMC shall request records from 
the Florida Hospital - Apopka Emergency 
dated in 2009 (as mentioned in the November 
2010 statement of the Veteran's 
representative).  Should such records be 
unavailable or not shown to exist, this 
fact should be annotated in the record.

3.  The RO/AMC shall schedule the Veteran 
for a VA medical examination to assess the 
severity of her service-connected 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims file should be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examiner is requested to indicate 
whether the Veteran's diastolic pressure 
is: predominantly 100, 110, or 120, and 
whether the systolic pressure is 
predominantly 160, 200, or more, with 
reference to applicable time period 
during/from which such manifestations are 
shown (as the applicable appeal period in 
this case extends from August 2007 
forward).  The matter of whether continuous 
medication is required for control of 
hypertension should be addressed to include 
identifying any such medications and the 
dates and frequency of its use.  

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the her employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

4.  The RO/AMC shall schedule the Veteran 
for a VA examination by an appropriate 
medical professional to determine the 
current extent and severity of her service- 
connected skin disability, characterized as 
acne.  The claims file, to include a 
complete copy of this remand, shall be made 
available to the examiner in conjunction 
with conducting the examination of the 
Veteran.  The examiner shall annotate the 
report to reflect that review of the claims 
file was undertaken.  A discussion of the 
Veteran's lay history and symptomatology as 
well as the documented pertinent medical 
history should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner's findings should specifically 
include determinations of whether the 
Veteran has superficial acne (comedones, 
papules, pustules, superficial cysts) or 
deep acne (deep inflamed nodules and pus-
filled cysts).  The examiner should also 
determine the locations of any acne located 
on the Veteran's body.  If the Veteran has 
acne on her face and neck, the examiner 
should determine what percentage of the 
face and neck is affected (i.e. less or 
greater than 40%).  

The examiner should also determine the 
extent the Veteran might be subject to 
disfigurement, including whether the 
Veteran displays visible or palpable tissue 
loss and/or gross distortion or asymmetry 
of one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or any characteristics of disfigurement.

The examiner should also note any 
characteristics of disfigurement evident, 
caused by his acne, including any: (1) 
scars 5 or more inches (13 or more cm.) in 
length; (2) scars at least one-quarter inch 
(0.6 cm.) wide at widest part; (3) surface 
contour of scars elevated or depressed on 
palpation; (4) scars adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in 
an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible 
in an area exceeding six square inches (39 
sq. cm.).

The examiner should also consider any 
additional functional loss on use due to 
pain on motion or due to flare-ups and any 
marked interference with employment due to 
the disability.  If possible, color 
photographs of the affected areas should be 
taken.  

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the her employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board or by the United States Court of Appeals 
for Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


